Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  
Claims 1-5 are allowed. The prior art does not disclose an inspection apparatus that inspects an electronic device, having a combination of  a placement table on which a substrate having the electronic device provided thereon is placed, wherein a side of the placement table opposite to a substrate placement side of the placement table is formed of a light-transmissive member, and the placement table has a refrigerant flow path provided therein and through which a refrigerant capable of transmitting light flows; a light irradiation mechanism disposed so as to face a surface of the side of the placement table opposite to the substrate placement side of the placement table and having a plurality of LEDs directed to the substrate; and a controller configured to control heat absorption by the refrigerant flowing through the refrigerant flow path and heating by the light from the plurality of LEDs so as to control a temperature of the electronic device as an inspection object, wherein the controller includes: a temperature information acquisition part configured to acquire information on the temperature of the electronic device as the inspection object; a heating controller configured to perform the control of the heating of the electronic device as the inspection object by the light from the plurality of LEDs by a closed loop control based on the temperature of the electronic device as a current inspection object; and a heat absorption controller configured to estimate a transition of power applied to the electronic device at a next inspection based on a transition of the temperature of the electronic device in a past inspection, and perform the control of the heat absorption from the electronic device as the inspection object by the refrigerant at a time of the next inspection by an 
The prior art does not disclose a temperature control method in an inspection apparatus that inspects an electronic device including :a placement table on which a substrate having the electronic device provided thereon is placed, wherein a side of the placement table opposite to a substrate placement side of the placement table is formed of a light-transmissive member, and the placement table has a refrigerant flow path provided therein and through which a refrigerant capable of transmitting light flows; and a light irradiation mechanism disposed so as to face a surface of the side of the placement table opposite to the substrate placement side of the placement table and having a plurality of LEDs directed to the substrate, the temperature control method having combined method steps of  performing a control of heating of the electronic device as an inspection object by the light from the plurality of LEDs by a closed loop control based on a temperature of the electronic device as a current inspection object; and estimating a transition of power applied to the electronic device at a next inspection based on a transition of the temperature of the electronic device in a past inspection, and performing a control of heat absorption from the electronic device as the inspection object by the 23WO 2019/225332PCT/JP2019/018537 refrigerant at a time of the next inspection by an open loop control based on the estimated transition of the power as recited in claim 5.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kobayashi et al (Pat# 11,169,204) disclose Temperature Control Device, Temperature Control Method, And Inspection Apparatus.
Luster  (Pat# 5,715,051) discloses Method And System For Detecting Defects In Optically Transmissive Coatings Formed On Optical Media Substrates.
Kasai et al (Pat# 11,221,358) disclose Placement Stand And Electronic Device Inspecting Apparatus.
Kawano et al (PG-PUB# 20120328273) disclose HEAT TREATMENT APPARATUS AND HEAT TREATMENT METHOD.
Muta et al (PG-PUB# 20170032983) disclose SUBSTRATE PROCESSING APPARATUS, SUBSTRATE PROCESSING METHOD, MAINTENANCE METHOD OF SUBSTRATE PROCESSING APPARATUS, AND STORAGE MEDIUM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867